Citation Nr: 0405714	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  02-02 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


REMAND

The veteran contends that he has PTSD due to his service in 
Vietnam.  He claimed various Vietnam service stressors, which 
have not been verified.  The United States Services Center 
for Research of Unit Records (USASCRUR) should be contacted 
for the purpose of verifying the veteran's alleged service 
stressors.  Additionally, the veteran should be scheduled for 
a VA examination for the purpose of determining whether he 
currently has PTSD due to a service stressor.  The veteran 
should also be afforded the opportunity to submit medical 
evidence that he currently has PTSD.  Such evidence should 
include all VA and private psychiatric treatment records 
including those from the VAMC in Albuquerque, from Dr. Leo 
Kruz and complete records from Dr. Kleinsasser.

With respect to the veteran's claimed service stressors, the 
Board notes that the USASCRUR stated in June 2002 that in 
order for them to provide further research concerning 
specific combat incidents and casualties, the veteran had to 
provide additional information.  It was reported that the 
information should include the most specific date possible, 
type and location of the incident, full names of casualties, 
unit designations to the squadron level and other units 
involved.  The veteran should be contacted and given an 
opportunity to submit this type of information.

Lastly, the Board notes that in May 2003, the RO mailed the 
veteran a VCAA letter.  The letter, however, fails to satisfy 
the VCAA notice requirements as it pertains to the veteran's 
claim of service connection for PTSD.  In this regard, the 
letter did not explain what evidence was necessary to 
substantiate a claim of service connection for PTSD.  The 
criteria to substantiate a claim of service connection for 
PTSD are different from a general claim of service 
connection.  The veteran must therefore be given an 
appropriate VCAA letter pertaining to the claim of service 
connection for PTSD.

In view of the foregoing, the case is REMANDED to the RO for 
the following:


1.  With respect to the claim of service 
connection for PTSD, the RO should send 
the veteran and his representative a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claim of 
service connection for PTSD.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on his 
behalf.  The letter should also inform 
the veteran that he may submit any 
pertinent evidence in support of his 
claim.

2.  The RO should ask the veteran to 
identify, by name, address, and 
approximate (beginning and ending) dates, 
all health care providers who have 
treated him for PTSD, since his discharge 
from active military service in 1968 to 
the present date.  The RO should also 
obtain records, including those from Dr. 
Kruz and Dr. Kleinsasser, from each 
health care provider the veteran 
identifies.

3.  The RO should contact the veteran and 
give him an opportunity to submit 
detailed information regarding each of 
his claimed service stressors.  This 
information should include the date of 
the event, location of the incident, full 
names of casualties, unit designations to 
the squadron level and information 
pertaining to any other units involved.

4.  The RO should contact the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR) and inform 
them that the veteran was in Vietnam from 
November 1966 to November 1967 and was 
with 20 Helicopter Sq. (PACAF), Nha Trang 
AB, RV.  Ask them to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors.  If the veteran 
submits additional information regarding 
his service stressors, it should be 
forwarded to USASCRUR.  The summary of 
the alleged stressors is as follows:
	
(A)  The report that during his 
first night in Vietnam, in November 
1966, they underwent an enemy attack 
(i.e. sustaining incoming mortars) 
that resulted in the death of an 
airman.
 
(B)  The report of being attacked by 
the enemy (i.e. receiving incoming 
fire) while retrieving shot down 
helicopters.

(C)  The report that the veteran 
participated in temporary duty 
missions in Udorn, Thailand, which 
required that he leave his 
identification behind.

(D)  The report of undergoing enemy 
attacks (i.e. receiving incoming 
fire) while rigging a crashed 
helicopter in Cambodia for pick up, 
the veteran's helicopter sustained 
numerous hits.

(E)  The report that he saw bodies 
being loaded onto aircrafts.

(F)  The report that he saw a man 
shot down in the streets because it 
was past curfew hours.

If referral to USASCRUR, or other 
pertinent sources is to no avail, the RO 
should advise the veteran to submit 
alternate forms of evidence to support 
his claim of service connection for PTSD 
in compliance with the notification 
requirements in Dixon v. Derwinski, 3 
Vet. App. 261, 263-64 (1992).  All 
attempts to obtain records should be 
documented in the claims folder.

5.  If USASCRUR verifies any of the 
veteran's stressors, the RO should 
schedule the veteran for a VA psychiatric 
examination.  Based on examination 
findings, historical records, and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to whether the veteran currently has PTSD 
under DSM IV due to verified service 
stressors.  If the examiner notes the 
presence of any coexistent psychiatric 
disability, an opinion should be provided 
as to whether such psychiatric disability 
is causally related to service.

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

7.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford them the 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




